Case 2:16-cv-08731-VBF-SP Document 29 Filed 11/16/20 Page 1 of 1 Page ID #:2596



  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11   CLIFFORD ALBERT SCOTT,               )   Case No. LA CV 16-08731-VBF (SP)
 12   JR.,                                 )
                                           )
 13                        Petitioner,     )   ORDER ACCEPTING FINDINGS AND
                                           )   RECOMMENDATION OF UNITED
 14                  v.                    )   STATES MAGISTRATE JUDGE
                                           )
 15   WILLIAM MUNIZ, Warden,               )
                                           )
 16                   Respondent.          )
      ___________________________          )
 17
 18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, records on
 19 file, and the Report and Recommendation of the United States Magistrate Judge.
 20 Further, the Court has engaged in a de novo review of those portions of the Report
 21 to which petitioner has objected. The Court accepts the findings and
 22 recommendation of the Magistrate Judge.
 23         IT IS THEREFORE ORDERED that Judgment will be entered denying the
 24 Petition and dismissing this action with prejudice.
 25
 26 DATED: November , 2020                        /s/ Valerie Baker Fairbank_______
                                               Hon. VALERIE BAKER FAIRBANK
 27                                            UNITED STATES DISTRICT JUDGE
 28
